MEMORANDUM ***
Lida Petrosyan appeals the district court’s summary judgment finding her ineligible for supplemental security income disability benefits. We affirm. Substantial evidence supports the Administrative Law Judge’s (“ALJ”) finding that Petrosyan did not have a severe impairment. The three medical reports that Petrosyan submitted as evidence provide scant basis for a finding of severe impairment, and the ALJ gave numerous, specific reasons for rejecting the claimant’s subjective pain testimony. See Flaten v. Secretary of Health & Human Services, 44 F.3d 1453, 1464 (9th Cir.1995); Magallanes v. Bowen, 881 F.2d 747, 751 (9th *644Cir.1989). The ALJ satisfied his duty to develop the record fully by holding the record open so that the claimant could supplement the medical evidence. See Tidwell v. Apfel, 161 F.3d 599, 602 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.